        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 1 of 20



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

KAREN B.,

                       Plaintiff,                         DECISION AND ORDER
              v.
                                                          1:20-CV-00295 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________

                                    INTRODUCTION

       Represented by counsel, Plaintiff Karen B. (“Plaintiff”) brings this action pursuant

to Title II of the Social Security Act (the “Act”), seeking review of the final decision of the

Commissioner of Social Security (the “Commissioner,” or “Defendant”) denying her

application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 12; Dkt. 16), and Plaintiff’s reply (Dkt. 17). For the reasons

discussed below, the Commissioner’s motion (Dkt. 16) is granted and Plaintiff’s motion

(Dkt. 12) is denied.

                                     BACKGROUND

       Plaintiff protectively filed her application for DIB on July 30, 2013. (Dkt. 9 at 509;

Dkt. 8 at 139-145).1 In her application, Plaintiff alleged disability beginning December 3,


1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.
                                        -1-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 2 of 20



2012, due to tears in her rotator cuff, and lower back, shoulder, and neck pain. (Dkt. 8 at

163). Plaintiff’s application was initially denied on October 24, 2013. (Dkt. 9. at 509; Dkt.

8 at 91-94). At Plaintiff’s request, a hearing was held before administrative law judge

(“ALJ”) Stephen Cordovani on August 12, 2015, who issued an unfavorable decision on

January 5, 2016. (Dkt. 8 at 28-37). Following a denial of review by the Appeals Council,

Plaintiff sought review in this Court and the matter was remanded for further proceedings

on August 16, 2018. (Dkt. 9 at 529-30). On October 30, 2018, the Appeals Council

remanded the case to the ALJ. (Id. at 531-35).

       On November 27, 2019, a second hearing was held before the same ALJ in Buffalo,

New York. (Id. at 446, 463-504). At the hearing, Plaintiff requested a closed period of

disability ending on April 30, 2016. (Id. at 446, 504). On December 27, 2019, the ALJ

issued an unfavorable decision. (Id. at 446-457). After 60 days, the ALJ’s determination

became the Commissioner’s final decision. See Marchand v. Comm’r of Soc. Sec., No. 17-

CV-3252 (ENV), 2017 WL 2633511, at *2 (E.D.N.Y. June 14, 2017) (“[W]here, as here,

the case has been remanded from federal court, the ALJ’s subsequent decision on remand

becomes the ‘final decision’ of the Commissioner unless the Appeals Council assumes

jurisdiction of the case within 60 days after the ALJ’s decision is issued.” (quoting 42

U.S.C. §§ 404.984(d), 416.1484(d)). This action followed.




                                            -2-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 3 of 20



                                 LEGAL STANDARD

I.    District Court Review

      “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

                                          -3-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 4 of 20



substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement, id. § 404.1509, the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

                                            -4-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 5 of 20



work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).

                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff meets the insured status requirements of the Act through December 31, 2021.

(Dkt. 9 at 448). At step one, the ALJ determined that Plaintiff had engaged in substantial

gainful work activity since May 1, 2016, but did not engage in substantial gainful activity

during the closed period at issue. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

status post right shoulder surgery, degenerative disc disease of the spine, right hip

impairment, obesity, asthma, and chronic bronchitis. (Id. at 449). The ALJ further found

that Plaintiff’s medically determinable impairments of headaches, insomnia, right carpal

tunnel syndrome, hypertension, and pneumonia were non-severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.02, 1.04, 3.02, 3.03, and

Plaintiff’s obesity in reaching his conclusion. (Id. at 449-50).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 404.1567(b), except:

       With occasional climbing of ramps and stairs, balancing, kneeling,
       crouching, and crawling; no climbing of ladders, ropes, or scaffolds; frequent
                                            -5-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 6 of 20



       handling with the right upper extremity; occasional overhead reaching with
       the right upper extremity; frequent pushing/pulling with the right upper
       extremity; no work around moving mechanical parts or hazardous
       machinery; and avoidance of concentrated exposure to fumes, odors, dusts,
       gases, poor ventilation, and other respiratory irritants.

(Id. at 450). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Id. at 455).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of marker, produce weigher, and bagger.

(Id. at 456). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the

Act. (Id. at 457).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that (1) the RFC is not supported by substantial evidence because

the ALJ did not properly weigh treating physician opinions and other medical evidence,

and (2) the consistency finding is not supported by substantial evidence. (Dkt. 12-1 at 19-

30). The Court has considered each of these arguments and, for the reasons discussed

below, finds them without merit.

       A.     Weighing of Treating Physician Opinions and Other Medical Evidence

       Plaintiff’s first argument is that the ALJ erred in evaluating the opinions offered by

her treating physicians and assessing the medical evidence of record. Plaintiff focuses

specifically on the ALJ’s failure to credit the opinions of Plaintiff’s treating physicians and
                                             -6-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 7 of 20



chiropractor, his alleged mischaracterization of opinion evidence, and assignment of

improper weight to a consultative examiner’s opinion. The Court finds each of Plaintiff’s

contentions to be without merit.

       Because Plaintiff’s claim was filed before March 27, 2017, the ALJ was required to

apply the treating physician rule, under which a treating physician’s opinion is entitled to

“controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if

the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he

or she “must consider various factors to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
       opinion; (iii) the consistency of the opinion with the record as a whole; (iv)
       whether the opinion is from a specialist; and (v) other factors brought to the
       Social Security Administration’s attention that tend to support or contradict
       the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight” to

opinion evidence constitutes error. Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)

(quotation omitted). However, such error is harmless if “a searching review of the record”

confirms “that the substance of the treating physician rule was not traversed.”           Id.

(quotations omitted).

       Whatever weight the ALJ assigns to the treating physician’s opinion, he must “give

good reasons in [his] notice of determination or decision for the weight [he gives to the]
                                            -7-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 8 of 20



treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2); see also Harris v. Colvin,

149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is

the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

Commissioner “will always give good reasons”’ for the weight given to a treating source

opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported

by the evidence in the case record, and must be sufficiently specific. . . .” Harris, 149 F.

Supp. 3d at 441 (internal quotation marks omitted).

              1.     Assessment of Treating Physicians and Treating Chiropractor
                     Opinion Evidence

       The Court turns first to the ALJ’s evaluation of the opinions of Plaintiff’s treating

physicians Marc Tetro, M.D., Bernard Beaupin, M.D., Cameron B. Huckell, M.D., and

Mikhair Strut, M.D., whose opinions the ALJ addressed collectively in the decision. While

the ALJ did not explicitly walk through the factors of the treating physician rule, the ALJ’s

decision notes these physicians’ treatment of Plaintiff and the time frame and context in

which they treated and examined her. Further, the ALJ explained the reasons for affording

little weight to these opinions.

       First, the ALJ gave these opinions little weight because they were “conclusory,

vague, poorly explained, and relate to a final issue reserved to the Commissioner.” (Dkt.

9 at 515). As the ALJ noted, each of these providers opined that Plaintiff was disabled or

unable to work. See, e.g., Dr. Tetro (id. at 214 (“As a result of the MVA related injuries,

[Plaintiff] is unable to work and would be considered disabled with regards to the usual

occupation”)); Dr. Beaupin (id. at 324 (“Patient is disabled.”)); Dr. Huckell (id. at 224 (“It

is my opinion that [Plaintiff] remains temporarily disabled at this time as a result of the
                                            -8-
        Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 9 of 20



motor vehicle accident.”)); Dr. Strut (id. at 315 (“I will continue her temporary

disability.”)). It is well-established that “the ultimate issue of disability is reserved for the

Commissioner.” Taylor v. Barnhart, 83 F. App’x 347, 349 (2d Cir. 2003). Accordingly,

“[i]f an opinion effectively decides the ultimate issue—that is, that the claimant is

disabled—it opines on a matter reserved to the Commissioner and to that extent is not

considered a medical opinion.” Kathryn D. v. Comm’r of Soc. Sec., No. 19-CV-1550-LJV,

2021 WL 195342, at *2 (W.D.N.Y. Jan. 20, 2021). It was proper for the ALJ to decline to

defer to the medical opinions on the ultimate issue of Plaintiff’s ability to maintain gainful

employment.

       Similarly, the ALJ’s conclusion that the opinions on disability were vague and

conclusory was not improper. Each of the providers included their opinion on disability in

Plaintiff’s treatment notes without a further explanation for the basis of the conclusion or

the factors considered. Moreover, the ALJ explained that he ascribed little weight to the

opinions on grounds that “some are specific to a period and are of limited longitudinal

value in addressing the claimant’s limitations” and “are also inconsistent with the

claimant’s significantly intact activities of daily living and with the opinion of Dr.

Siddiqui.” (Dkt. 9 at 454). Both were appropriate reasons to discount the weight given to

these providers’ opinions. A limiting condition that is temporal in nature is not the

equivalent of the ultimate determination being made by the ALJ. Similarly, it is well-

settled that a treating physician’s opinion is not entitled to controlling weight when it is not

supported by evidence in the record. See Halloran, 362 F.3d at 32 (“the opinion of the

treating physician is not afforded controlling weight where . . . the treating physician issued

                                              -9-
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 10 of 20



opinions that are not consistent with other substantial evidence in the record, such as the

opinions of other medical experts”). This includes when the opinions of treating physicians

are “not particularly informative.” Id.

       The ALJ further explained giving little weight to Dr. Gerow who, like the other

providers, opined that Plaintiff was unable to work. (Dkt. 9 at 120 ([Plaintiff] is considered

disabled as a result of the MVA.”)). The ALJ noted that in addition to the reasons he gave

little weight to Plaintiff’s treating physicians’ opinions on the issue of disability, as a

chiropractor, Dr. Gerow is not entitled to the same level of deference as a treating

physician. Under the regulations applicable to Plaintiff’s claims, a chiropractor is not an

acceptable medical source, and accordingly, the ALJ was not required to apply the treating

physician rule in assessing these opinions. See Brush v. Berryhill, 294 F. Supp. 3d 241,

259 (S.D.N.Y. 2018) (“[A]n ALJ is not required to give a chiropractor’s opinions

controlling weight under the Commissioner’s regulations for treating sources.”). In any

event, the ALJ considered the treating chiropractor’s opinions and found them inconsistent

with other evidence of record. This was within his discretion and does not warrant reversal

or remand.

       Finally, the Court rejects Plaintiff’s argument that the ALJ failed to discharge his

duty to develop the record with respect to the treating provider’s opinions. “Although the

claimant has the general burden of proving that he or she has a disability within the meaning

of the Act, because a hearing on disability benefits is a non-adversarial proceeding, the

ALJ generally has an affirmative obligation to develop the administrative record.” Ubiles

v. Astrue, No. 11-CV-6340T(MAT), 2012 WL 2572772, at *7 (W.D.N.Y. July 2, 2012)

                                            - 10 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 11 of 20



(internal quotations omitted). Here, Plaintiff contends that the ALJ was obligated to

recontact her treating providers to solicit more detailed statements from them. However,

“[t]he duty to recontact arises only if the ALJ lacks sufficient evidence in the record to

evaluate the doctor’s findings. . . . Where the record before the ALJ is complete enough to

form a determination as to plaintiff’s disability, the ALJ is not required to recontact a

medical source.” Raftis v. Comm’r of Soc. Sec., No. 5:17-CV-0514 (WBC), 2018 WL

1738745, at *6 (N.D.N.Y. Apr. 6, 2018) (citing Guillen v. Berryhill, 697 F. App’x 107, 108

(2d Cir. 2017)); Sarah C. v. Comm’r of Soc. Sec., No. 5:19-CV-1431 (FJS), 2021 WL

1175072, at *10 (N.D.N.Y. Mar. 29, 2021) (“[T]the fact that the record does not contain

any ‘function-by-function opinions’ from any of Plaintiff’s treating sources addressing her

mental or physical abilities does not create a gap in the record or render the record

incomplete. As stated above, so long as the record has no obvious gaps and contains

sufficient evidence for the ALJ to render an RFC finding, she has no duty to recontact

treating sources for statements or opinions.”). In this case, the record before the ALJ,

including Plaintiff’s testimony and treatment records and the opinions of multiple

providers, was sufficient to assess the opinions of Plaintiff’s treating physicians and

treating chiropractor and to determine whether Plaintiff was disabled. The ALJ was

accordingly under no obligation to recontact Plaintiff’s treatment providers or to otherwise

further develop the record. See Varalyn B. v. Commissioner, No. 5:18-CV-978(ATB),

2019 WL 5853388, at *5 (N.D.N.Y. Nov. 8, 2019) (“Despite the duty to develop the record,




                                           - 11 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 12 of 20



remand is not required where the record contains sufficient evidence from which the ALJ

can assess the claimant’s RFC.”).

               2.     Assessment of Dr. Beaupin’s Opinion

       Plaintiff contends that the ALJ mischaracterized the opinion of Dr. Beaupin and

incompletely and inaccurately summarized it. The Court disagrees.

       In addition to his assessment of Dr. Beaupin’s opinion collectively with the other

treating physicians, the ALJ separately addressed the opinion of Dr. Beaupin in the

decision. (Dkt. 9 at 454-55). As noted, the ALJ gave limited weight to the portions of Dr.

Beaupin’s opinions that concluded Plaintiff was under a disability. (Id. at 454). But the

ALJ also explained that to the extent that Dr. Beaupin opined that Plaintiff was capable of

medium work with lifting up to 25 pounds, those portions of Dr. Beaupin’s opinions were

entitled to great weight because they were consistent with the ALJ’s conclusions reflecting

an ability to engage in light exertional activity. The ALJ explained that this part of Dr.

Beaupin’s opinion was also “generally consistent with the opinion of Dr. Siddiqui relating

to Plaintiff’s exertional limits.” (Id. at 455).

       Plaintiff argues that the ALJ mischaracterized the record and summarized Dr.

Beaupin’s statement in an incomplete manner. Specifically, Dr. Beaupin’s February 13,

2014 treatment notes indicate as follows:

       Patient attempted to return to work and from her symptoms after the injection
       as well as her physical examination my opinion was that she could. The
       opinion of the medical physician for the NFTA was that she could not. I then
       sent her for functional capacity evaluation which showed that she was able
       to perform up to 25 pounds of medium physical demand level work and that
       she did demonstrate safe physical abilities to perform the physical work
       requirements for the job of driver with the NFTA. Unfortunately, the day
       after the functional capacity evaluation [Plaintiff] presents with significantly
                                             - 12 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 13 of 20



       increased pain along with a limp on the right leg. Essentially her symptoms
       are the same as prior to the steroid injection for the right hip. This leads me
       to believe that while she could perform the work as an NFTA bus driver on
       any one given day, Dr. Jacob (medical Dir. For NFTA) is correct in his
       assertion that she is not fit for duty at this time. My opinion is that this could
       potentially change in the future with appropriate treatment for the right hip
       which we are endeavoring to provide.

(Dkt. 9 at 342). Although the ALJ’s discussion of Dr. Beaupin’s opinions could have been

more thorough, the Court disagrees that the ALJ intentionally mischaracterized Dr.

Beaupin’s statements. The ALJ expressly acknowledged that Dr. Beaupin opined that

Plaintiff suffered from a disability and gave those portions of his opinion limited weight,

so it cannot be said that the ALJ completely overlooked Dr. Beaupin’s opinions concluding

that Plaintiff was limited in her capabilities. The ALJ noted that Dr. Beaupin endorsed a

functional capacity evaluation supporting medium work for Plaintiff, which is consistent

with Dr. Beaupin’s records. While Dr. Beaupin further indicated in his records that

Plaintiff experienced increased pain following the examination that may inhibit her ability

to engage in such work on a long term basis, this does not negate that he concluded that on

the date of the functional evaluation, he found her to possess such capabilities. By limiting

her to light work rather than medium, the ALJ arguably credited that portion of Dr.

Beaupin’s opinion that the recommendation for medium work potentially was not

sustainable. For these reasons, the Court is unable to conclude that the ALJ’s summary of




                                             - 13 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 14 of 20



the opinion was wholly inaccurate. It accordingly finds that the ALJ’s assessment of Dr.

Beaupin’s opinions is supported by the record and does not justify remand.

              3.     Assessment of Consultative Examination

       Finally, Plaintiff contends that the ALJ erred in giving great weight to the opinion

of consultative examiner Abrar Siddiqui, M.D. (Dkt. 9 at 298-302). The ALJ explained

that Dr. Siddiqui’s opinion that Plaintiff had mild to moderate limitations in sitting,

standing, climbing, pushing, pulling, and carrying heavy objects was entitled to such

weight because the opinion was based on an examination and Dr. Siddiqui was familiar

with disability requirements. The ALJ also concluded that the opinion was consistent with

the record, particularly Plaintiff’s level of daily activities, lack of objective evidence

supportive of the limitations she alleged or need for an assistive device, and successful

recovery from right shoulder surgery. (Id. at 455).

       The Court finds no error. “In the Second Circuit, an ALJ is entitled to rely on the

opinions of consultative examining physicians, as they may constitute substantial evidence,

if the administrative record supports them.” Watson v. Berryhill, No. 2:18-cv-1636 (ADS),

2019 WL 5592854, at *4 (E.D.N.Y. Oct. 30, 2019); see also Netter v. Astrue, 272 F. App’x

54, 55-56 (2d Cir. 2008) (holding that report of consultative physician may override

opinion of a treating physician where it is supported by substantial evidence); Mongeur v.

Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983) (“It is an accepted principle that the opinion

of a treating physician is not binding if it is contradicted by substantial evidence . . . and

the report of a consultative physician may constitute such evidence.” (internal citation

omitted)); Brogdon v. Berryhill, No. 17-CV-7078 (BCM), 2019 WL 1510459, at *10

                                            - 14 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 15 of 20



(S.D.N.Y. Mar. 22, 2019) (“If the opinion of a treating physician is either absent or deemed

not controlling, the opinions of consultative examiners and state agency reviewers may

provide substantial evidence to support an ALJ’s RFC determination.”).

       Here, the ALJ explained why he found the opinions offered by Dr. Siddiqui to be

well-supported by the record. The Court disagrees with Plaintiff’s contention that the

opinions of Dr. Siddiqui were as equally vague as those of Plaintiff’s treating providers

because unlike the treating providers, Dr. Siddiqui expressly opined on Plaintiff’s

functional abilities, including conclusions that she had mild to moderate limitations in her

ability to sit, stand, climb, push, pull, or carry heavy objects. In addition, the ALJ noted

the consistency of Dr. Siddiqui’s opinion with the record as a whole in crediting the opinion

and any failure of the opinion to line up perfectly with the RFC determined by the ALJ

does not constitute error. See Cook v. Comm’r of Soc. Sec., 818 F. App’x 108, 109-10 (2d

Cir. 2020) (“[A]lthough there was no medical opinion providing the specific restrictions

reflected in the ALJ’s RFC determination, such evidence is not required when ‘the record

contains sufficient evidence from which an ALJ can assess the [claimant’s] residual

functional capacity.’ . . . Here, the treatment notes were in line with the ALJ’s RFC

determinations.”) (summary order); Corbiere v. Berryhill, 760 F. App’x 54, 56 (2d Cir.

2019) (affirming Commissioner’s decision relying on treatment notes to formulate RFC

despite lack of medical opinion expressly discussing plaintiff’s physical limitations)

(summary order); Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017)

(“Where . . . the record contains sufficient evidence from which an ALJ can assess the

[claimant’s] residual functional capacity,” a medical source statement or formal medical

                                           - 15 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 16 of 20



opinion is not necessarily required[.]”) (citing Tankisi v. Comm'r of Soc. Sec., 521 F.

App’x. 29, 34 (2d Cir. 2013)) (summary order). Accordingly, the ALJ’s reliance on the

opinions offered by Dr. Siddiqui does not require remand.

       In sum, the ALJ carefully weighed the opinion evidence in the record in accordance

with the treating physician rule, and he adequately explained his reasons for not adopting

some of the limitations opined by some of Plaintiff’s treating providers. The Court finds

that the ALJ sufficiently assessed the medical evidence of record and that accordingly,

remand is not required on this basis.

       B.     Evaluation of Plaintiff’s Credibility

       Plaintiff’s second and final argument is that the ALJ’s “consistency finding” is

unsupported by substantial evidence, and the ALJ erred in assessing the credibility of her

subjective complaints. (Dkt. 12-1 at 29-30). Plaintiff raises several issues relating to the

ALJ’s evaluation of his subjective complaints, including that the ALJ did not adequately

explain which allegations were unsupported by the record, mischaracterized her activities

of daily living, and improperly considered Plaintiff’s conservative treatment in discounting

her allegations. For the reasons set forth below, the Court finds no error in the ALJ’s

credibility assessment.

       The ALJ, who has the “opportunity to observe witnesses’ demeanor, candor,

fairness, intelligence and manner of testifying,” is “best-positioned to make accurate

credibility determinations.” Whiting v. Astrue, No. CIV.A. 1:12-274, 2013 WL 427171, at

*6 (N.D.N.Y. Jan. 15, 2013), adopted, 2013 WL 427166 (N.D.N.Y. Feb. 4, 2013). As

such, “credibility findings of an ALJ are entitled to great deference and therefore can be

                                           - 16 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 17 of 20



reversed only if they are patently unreasonable.” Perez v. Barnhart, 440 F. Supp. 2d 229,

235 (W.D.N.Y. 2006) (quotation and citation omitted).

       In assessing the credibility of a claimant’s subjective complaints, the

Commissioner’s regulations require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether the

claimant suffers from a ‘medically determinable impairment[ ] that could reasonably be

expected to produce’” his symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1)). “Second,

the ALJ must evaluate the intensity and persistence of those symptoms considering all of

the available evidence; and, to the extent that the claimant’s [subjective] contentions are

not substantiated by the objective medical evidence, the ALJ must engage in a credibility

inquiry.” Id.

       In this case, the ALJ applied the two-step inquiry. At the first step, he found that

Plaintiff’s “medically determinable impairments could reasonably be expected to cause the

alleged symptoms” but that her “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record[.]” (Dkt. 9 at 451). Accordingly, the ALJ assessed

Plaintiff’s credibility, and then discussed several reasons why Plaintiff’s allegations were

not fully credible.

       First, the ALJ noted that although Plaintiff underwent surgery for her right shoulder,

the record indicates that the surgery was relatively successful in treating her shoulder

condition. (Id. at 453). He noted that her treatment for her spinal conditions were also

routine and conservative with no documented continued treatment with a specialist and her

                                           - 17 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 18 of 20



primary care visits demonstrated no significant deficits. (Id.). Second, Plaintiff’s activities

of daily living included being able to cook for herself and her 84-year-old mother, for

whom she was the primary caregiver and with whom she lived. The ALJ concluded that

the evidence of Plaintiff’s activities of daily living suggested a greater functionality than

alleged. (Id. at 453-54). Third, the ALJ acknowledged Plaintiff’s testimony regarding

treatment and prescription problems concerning insurance, but also noted that a treating

physician stopped prescribing narcotics, which reasonably called into question the

reliability of Plaintiff’s complaints of pain at that time. (Id. at 454). Fourth, Plaintiff

testified that she had returned to work in light of monetary needs and unrelated to any

physical improvement in her condition. (Id.). Finally, the ALJ noted that while Plaintiff

alleged needing a cane, there was no documentation in in the record of any prescription for

a cane or other assistive device. (Id.).

       These reasons supported the ALJ’s credibility conclusions and were not improper.

While it is true that the capability to perform activities of daily living is not inherently

inconsistent with a finding of disability, “[t]he law is clear that the ALJ may consider . . .

[a claimant’s] purported activities of daily living for the purposes of a credibility

determination.” Cahill v. Astrue, No. 1:11-CV-148, 2012 WL 3777072, at *5 (D. Vt. Aug.

29, 2012). Indeed, the Commissioner’s regulations expressly identify “daily activities” as

a factor the ALJ should consider in evaluating the intensity and persistence of a claimant’s

symptoms. 20 C.F.R. § 404.1529(c)(3)(i). In considering activities of daily living, “[t]he

issue is not whether the clinical and objective findings are consistent with an inability to

perform all substantial activity, but whether plaintiff’s statements about the intensity,

                                            - 18 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 19 of 20



persistence, or functionally limiting effects of his symptoms are consistent with the

objective medical and other evidence.” Morris v. Comm’r of Soc. Sec., No. 5:12-CV-1795

MAD/CFH, 2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14, 2014). This is so because “[o]ne

strong indication of credibility of an individual’s statements is their consistency, both

internally and with other information in the record.” Id. The Court is not persuaded that

the ALJ misstated or exaggerated Plaintiff’s activities of daily living and his other reasons

for not finding her fully credible were sound. See Rivera v. Comm’r of Soc. Sec., 368 F.

Supp. 3d 626, 646 (S.D.N.Y. 2019) (“While conservative treatment alone is not grounds

for an adverse credibility finding, the ALJ may take it into account along with other

factors.”) (internal citation omitted); see also Kenneth W. v. Comm’r of Soc. Sec., No 1:19-

CV-0825, 2020 WL 7385251, at *7 (W.D.N.Y. Dec. 16, 2020) (ALJ properly considered

plaintiff’s noncompliance with treatment as relevant to the evaluation of his subjective

allegations).

       Accordingly, contrary to Plaintiff’s implication, the ALJ adequately explained why

he found that Plaintiff’s subjective complaints were not entirely supported by the record

and the Court finds no error in the ALJ’s credibility assessment. The ALJ applied the two-

step inquiry and set forth well-supported reasons for finding Plaintiff’s subjective

allegations less than fully credible. Plaintiff has not shown that remand on this basis is

warranted.




                                           - 19 -
       Case 1:20-cv-00295-EAW Document 18 Filed 07/30/21 Page 20 of 20



                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 16) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 12) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                   ________________________________
                                                   ELIZABETH A. WOLFORD
                                                   Chief Judge
                                                   United States District Court
Dated: July 30, 2021
       Rochester, New York




                                          - 20 -
